Exhibit 10.1

RELEASE AGREEMENT

This Release Agreement (the “Agreement”) is among Jeff Brown (“Executive”), 31
Filigree Pines, Houston, Texas 77382, and Far East Energy Corporation and Far
East Energy (Bermuda) Ltd. (individually and collectively “Far East Energy” or
the “Company”). This Agreement is effective on the eighth day after it is signed
by Executive (“Effective Date”).

Section 1. Termination of Employment

1.1 Executive voluntarily resigns from his employment and each and every
position of Far East Energy effective May 16, 2007 (the “Resignation Date”).
Executive acknowledges that his voluntary resignation alleviates Far East Energy
from paying any severance benefits to him under the terms of the parties’
employment agreement dated October 29, 2005 (the “Employment Agreement”).
Executive’s last day of in-office duties shall be May 14, 2007. After the
Resignation Date, Executive shall not accrue nor shall he be eligible or
entitled to accrue any additional benefits, including 401K contributions,
retirement benefits or vacation benefits, to which he may previously have been
eligible or entitled and that are made available to Far East Energy employees
from time to time or which were provided to Executive pursuant to the Employment
Agreement. On or before the Company’s next regularly schedule payday after the
Resignation Date, Far East Energy will provide to Executive his final pay for
all work performed through the Resignation Date.

1.2 In consideration for the release of all claims and other agreements by
Executive provided for herein, Far East Energy will pay Executive the following
severance benefits: Far East Energy shall pay to Executive on June 29, 2007,
Eighty Thousand Dollars and no/100 ($80,000), less all applicable withholdings,
(referred to herein as the “Separation Payment”). Executive agrees that the
Separation Payment amount is new and separate consideration and is above and
beyond any amounts to which he may be, or may have previously been, entitled.
Additionally, the Executive will be allowed to stay in the apartment housing at
the expense of Far East Energy until June 30, 2007 at the latest. The Executive
will be provided one driver and car for regular hours until June 30, 2007 for
your personal use, provided that no overtime shall be incurred by the driver.
The Company will pay Executive’s relocation costs to Houston, Texas, not to
exceed six thousand dollars ($6,000). The Company will pay to Executive the cost
of two coach class tickets to return to Houston, Texas. The Executive will be
provided the use of two cellular phones in China through the earlier of his
departure date from China or June 30, 2007. The Executive will be provided
income tax preparation services for 2007 by a preparer mutually agreed upon by
both parties at a cost not to exceed $300.

1.3 In exchange, Executive hereby fully and finally releases Far East Energy
(including all parents, subsidiaries, and affiliated entities), its
shareholders, directors, officers, principals, vice-principals, partners,
agents, employees, legal counsel and other legal representatives of every kind
(collectively the “Released Parties”) from any and all claims, actions, demands,
and/or causes of action, of whatever kind or character, whether now known or
unknown, arising



--------------------------------------------------------------------------------

from, relating to, or in any way connected with, facts or events occurring on or
before the Effective Date of this Agreement. Executive agrees that this
Agreement specifically includes, without limitation, a release and waiver of any
personal injury claims, negligence claims, contractual claims (express or
implied), wrongful discharge claims, and claims of discrimination, retaliation
and harassment of every possible kind, including but not limited to, claims on
the basis of race, color, sex, national origin, religion, disability, age (under
the Age Discrimination in Employment Act (the “ADEA”) or any other statute), and
any related attorney’s fees and costs claims, if any, that he may have against
Released Parties. Executive agrees not to make comments that disparage the
Released Parties and/or the business of the Released Parties. Executive agrees
not to pursue future employment with Far East Energy or its affiliates.
Executive is not relying upon any representations by the Released Parties legal
counsel in deciding to enter into this Agreement, and Executive waives and
releases the Released Parties from any claims that this Agreement was procured
by fraud or signed under duress or coercion so as to make the Agreement not
binding. Executive understands and agrees that by signing this Agreement he is
giving up the right to pursue any legal claims that he may have against the
Released Parties. Provided, nothing in this provision of the Agreement shall be
construed to prohibit Executive from challenging the validity of the ADEA
release in this Section of the Agreement or from filing a charge or complaint
with the Equal Employment Commission or other appropriate agency or from
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission or other appropriate agency. However, Far East
Energy will assert all such claims have been released in a final binding release
agreement.

1.4 IMPORTANT INFORMATION REGARDING ADEA RELEASE. Executive understands and
agrees that:

 

  a. this Agreement is worded in an understandable way;

 

  b. claims under the ADEA that may arise after the date of this Agreement are
not waived;

 

  c. the rights and claims waived in this Agreement are in exchange for
additional consideration over and above any consideration to which Executive was
already undisputedly entitled;

 

  d. Executive has been advised to consult with an attorney prior to executing
this Agreement and has had sufficient time and opportunity to do so;

 

  e. Executive has been given a period of time of 21 days, if desired, to
consider this Agreement, and understands that he may revoke his waiver and
release of any ADEA claims covered by this Agreement within seven (7) days from
the date he executes this Agreement. Notice of revocation must be in writing and
received by Far East Energy, 363 N. Sam Houston Parkway, Suite 380, Houston,
Texas 77060; Attention: CEO, Michael McElwrath, within seven (7) days after
Executive signs this Agreement;



--------------------------------------------------------------------------------

  f. any changes made to this Agreement, whether material or immaterial, will
not restart the running of this 21-day period.

1.5 Executive agrees that any and all sums paid or provided to him pursuant to
Section 1.2 will be forfeited and become immediately due and payable to Far East
Energy and that Far East Energy will have no further obligations to Executive
under Section 1.2 in the event that Executive asserts any claim, demand or cause
of action, including any cause of action for indemnity and contribution or
third-party action, arising out of, resulting from, or in any way related to any
of the claims or potential claims encompassed within this Agreement, or any
action to set aside, invalidate or avoid this Agreement, except as a result of
the Company’s breach of this Agreement. Executive further agrees that a breach
of the covenant set forth in Section 1.3 will entitle Far East Energy and its
successors and assigns to a full recovery in an action for damages, including,
but not limited to, recovery of its or their costs, expenses and attorneys’ fees
for investigation, prosecution or defense of any action brought in breach of
this covenant. Such recover of monies shall not otherwise affect the
enforceability of the Agreement or of other individual promises contained in
this Agreement. However, nothing in this paragraph shall prevent Executive from
challenging the enforceability of the ADEA waiver.

1.6 Acknowledgement of Restrictive Covenants in Employment Agreement. Executive
acknowledges his specific agreements and obligations contained within and does
hereby reaffirm his agreement to comply with Sections 3(c),(d), and (e); 10; 12;
13; and 19 of the Employment Agreement.

1.7 Human Resources Matters. Executive further agrees to provide Far East Energy
prior to June 15, 2007, with a written declaration in the form set forth as the
Attachment A, that Executive has reported to the CEO of Far East Energy any and
all material, outstanding compliance-related issues, if any, of which he was
aware regardless of whether such issues are the subject of internal or external
reporting or investigation, complaint, charge, claim or suit at the time of the
execution of the declaration.

Section 2. Transition Agreement.

2.1 Executive agrees to remain available to Far East Energy, solely at Far East
Energy’s request, during regular business hours for 6 months from the
Resignation Date (the “Transition Period”) to do or cause to be done all other
things and acts, to execute, deliver, file and perform or cause to be executed,
delivered, filed and performed all other instruments, documents and certificates
as may be reasonably requested by the Company or are necessary, proper or
advisable in order to effect the removal, transition, substitution or
modification of the Executive as an officer, agent, affiliate, director, manager
or authorized representative of the Company or any other positions that the
Employee holds with the Parent, the Company or their respective subsidiaries
(the “Transition Services”). Unless otherwise mutually agreed,



--------------------------------------------------------------------------------

the Transition Services will not exceed 5 hours of work in any one particular
workweek. Executive will have the right to defer providing Transition Services
to times of the day that do not interfere with any existing employment of
Executive at the time upon 24 hours notice to Far East Energy. Executive further
agrees that he shall not have direct contact with Far East Energy’s employees,
customers, or vendors during the Transition Period unless expressly authorized
by Far East Energy.

2.2 Executive will have a continuing duty of loyalty to Far East Energy
throughout the Transition Period. It is agreed that the foregoing obligation
includes, without limitation, an obligation for Executive to avoid interference
with existing business relationships between Far East Energy and its customers,
contractors, or employees during the Transition Period, and to avoid making
comments that disparage the Released Parties and/or the business of the Released
Parties.

2.3 In consideration for Executive’s agreements set forth hereunder, from
May 15, 2007 through August 31, 2007, Far East Energy will pay Executive a
transition fee of Twelve Thousand Dollars and no/100 ($12,000.00), payable in
three separate Four Thousand Dollar and no/100 ($4,000) installments on last day
of each of the following months: July 2007, August 2007, and September 2007
(“Transition Payments”), and to be reported by Far East Energy via IRS form 1099
in calendar year 2007.

2.4 After the Transition Period and through and including the date ending 6
months after the Resignation Date, upon such day or days mutually agreed to by
the Company and Executive, the Executive shall provide the Transition Services
on a daily basis for and in consideration of $500 per diem. In the event that,
in the judgment of Far East Energy, Executive fails to comply with the any of
the terms of Section 2 of this Agreement, Far East Energy will have the right to
cease its Transition Payments to Executive and will have no further payment
obligations to Executive.

2.5 Separate and apart from the Transition Services, Executive agrees to
cooperate with the Far East Energy in the handling of any required filings,
disclosures, submissions, or documentation related to transitioning Executive
from his position with Far East Energy, and Executive agrees to cooperate with
the Far East Energy in the handling of or defense of any legal claims or
disputes related to his past association and/or employment with the Far East
Energy. Executive will make himself reasonably available to Far East Energy in
connection with any required or needed filings, signatures, documentation,
submissions, and pending or threatened claims or charges against Far East
Energy, will provide information requested by Far East Energy in a truthful and
complete manner without the need for subpoena, and will, upon reasonable notice,
attend any legal proceeding at which his presence is needed by Far East Energy
without the need for subpoena; provided, however, that both parties will
cooperate in an effort to avoid schedule conflicts, and Far East Energy will
assist Executive in bringing any conflicting obligations to the attention of the
applicable court in an effort to accommodate same. Far East Energy agrees to pay
Executive for any reasonable travel, telephone, photocopy and other
out-of-pocket expenses incurred as a result of any requests made of him by Far
East Energy under this Section. Nothing herein shall give Far East Energy the
right to



--------------------------------------------------------------------------------

control or dictate the content of any testimony given by Executive, or any
documents produced by him, pursuant to subpoena or other lawful process, it
being understood that Executive shall provide all information lawfully required
of him and shall testify truthfully. The provisions of this Section shall not
apply to any action brought under this Agreement.

2.6 In the event that a subpoena or other lawful process is properly served upon
Executive requiring production or disclosure of Far East Energy information or
documents, regardless of whether Confidential or Privileged as defined below,
Executive shall promptly notify the Company, in writing, and provide it with
copies of any subpoena or other process served upon him. Executive shall
thereafter make such documents available to the Company for inspection and
copying at a reasonable time and place designated by the Company prior to their
production. In the event that the subpoena or other process requires testimony
or statements from Executive, Executive agrees to meet, telephonically or in
person, with attorneys or agents designated by the Company, at a time and place
designated by the Company and prior to the testimony, for the purpose of
discussing such testimony.

2.7 Far East Energy and Executive intend that the relationship created by
Section 2 of this contract be that of service recipient and independent
contractor. In this regard, Executive shall possess the right to control and
direct the performance and details of all services performed under this
contract, and Far East Energy has no right to direct or control Executive in the
means or methods of performance of any such services so long as such services
comply with the basic requirements set forth in this Agreement. None of the
benefits, if any, provided by Far East Energy to its employees shall be
available to Executive as a contractor or arising from the Transition Services
to the Far East Energy under this Agreement. For all purposes, including but not
limited to the Federal Insurance Contributions Act, the Social Security Act, the
Federal Unemployment Tax Act, income tax withholding, and any and all other
federal, state and local laws, rules and regulations, Executive shall be treated
as an independent contractor and not as a partner, joint venture, corporate
affiliate, subsidiary, parent, or employee of Far East Energy. Executive will
bear sole responsibility for payment of any taxes and filing of any tax returns
or reports applicable to the Transition Payments.

Section 3. Notice.

3.1 Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and shall be deemed to be given when
delivered personally or three days after it is sent by registered or certified
mail, postage prepaid, or one day after it is sent by a reputable overnight
courier (next day service), and, in each case, addressed as follows: To
Executive, at the address appearing at the beginning of this Agreement, and to
Far East Energy at, 363 N. Sam Houston Parkway E, Suite 380, Houston, Texas
77060; Attention: CEO, Michael McElwrath.

Section 4. Miscellaneous.

4.1 Severability. If any provision contained in this Agreement is determined to
be void, illegal or unenforceable, in whole or in part, then the other
provisions contained herein shall



--------------------------------------------------------------------------------

remain in full force and effect as if the provision that was determined to be
void, illegal, or unenforceable had not been contained herein. If the
restrictions provided for in this Agreement are deemed unenforceable as written,
the parties expressly authorize the court to revise, delete, or add to the
restrictions contained in this Agreement to the extent necessary to enforce the
intent of the parties and to provide Far East Energy’s goodwill, confidential
information, and other business interests with effective protection.

4.2 Waiver, Modification, and Integration. The waiver by any party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach by any party. This instrument contains the
entire agreement of the parties concerning the matters covered in it, and acts
as a novation and substitution of rights between the parties replacing any
previous agreements between the parties (except where provisions of previous
agreements between the parties are expressly incorporated herein by reference).
This Agreement may not be modified, altered or amended except by written
agreement of all the parties hereto or by court order.

4.3 Governing Law. This Agreement and all amendments thereof shall, in all
respects, be governed by and construed and enforced in accordance with the
internal laws (without regard to principles of conflicts of law) of the State of
Texas. Any controversy or claim arising out of this Agreement or any breach
thereof or your relationship with Far East Energy under Section 2 of the
Agreement shall be settled exclusively and finally by arbitration in Dallas,
Texas in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect. Judgment upon the award rendered by the
arbitrator may be entered in, and enforced by, any court having jurisdiction
thereof.

4.4 No Admission. The parties agree that neither the offer of, nor the execution
of, this Agreement will be construed as an admission of wrongdoing by anyone.
Instead, this Agreement is to be construed solely as a reflection of the
parties’ desire to facilitate a peaceful separation of employment and to ensure
there are no unresolved issues between them.



--------------------------------------------------------------------------------

ACCEPTED AND AGREED:           FAR EAST ENERGY CORPORATION         JEFF BROWN:
By:   

/s/ Michael R. McElwrath

     

/s/ Jeff Brown

Its:    CEO and President       Date: May 17, 2007 Date:    May 17, 2007      

 

FAR EAST ENERGY (BERMUDA) LTD. By:  

/s/ Michael R. McElwrath

Its:   Chairman Date:   May 17, 2007



--------------------------------------------------------------------------------

NOTICE TO EXECUTIVE

It may be beneficial for you to consult with an attorney or other advisors prior
to executing the attached Agreement because it will affect your legal rights. If
you accept the terms of the Agreement, it must be signed by you and returned to
the Far East Energy. You are not required to wait 21 days, but you are allowed
21 days to consider the attached agreement before signing it.

ACKNOWLEDGMENT OF RECEIPT

I acknowledge that I received on May 14, 2007, a proposed agreement between Far
East Energy and myself (“Agreement”). The Agreement includes a proposed release
by me of all claims against Far East Energy, if any, that I may have. I
understand that I have 21 days to consider the Agreement and agree that any
changes to the Agreement which may be offered or made by either party from this
date forward will not restart the running of the 21 day consideration period
referred to above. I understand that the purpose of the Agreement is to ensure
that there are no unresolved legal issues between the parties, and it is not an
admission of fault or liability by any party.

 

JEFF BROWN:

/s/ Jeff Brown

Date: May 17, 2007